  
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 789 
 
AN ACT 
To designate the facility of the United States Postal Service located at 20 Main Street in Little Ferry, New Jersey, as the Sergeant Matthew J. Fenton Post Office. 
 
 
1.Sergeant Matthew J. Fenton Post Office 
(a)DesignationThe facility of the United States Postal Service located at 20 Main Street in Little Ferry, New Jersey, shall be known and designated as the Sergeant Matthew J. Fenton Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sergeant Matthew J. Fenton Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
